DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), machine, or manufacture, which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
configured to measure a physical amount at a corresponding position of the plurality of positions; 
configured to acquire time series variation data of the physical amount from each of the plurality of sensors; 
configured to compute an occurrence probability of a vibration mode involved in a sudden variant vibration of the detection subject from an amplitude or a phase of the time series variation data of the physical amount at each of the plurality of positions; and 
configured to detect an early sign of the sudden variant vibration on the basis of the occurrence probability.  
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “a plurality of sensors respectively disposed at a plurality of positions of a detection subject and each” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a data acquisition unit,” “a computation unit” and “a detection unit” are interpreted to be a “processor” and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 2-12 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-12 are merely extensions of abstract ideas with no additional elements or include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Evaluating claim 13, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
 measuring, a physical amount at a corresponding position of the plurality of positions; 
acquiring time series variation data of the physical amount from each of the plurality of sensors; 
computing an occurrence probability of a vibration mode involved in a sudden variant vibration of the detection subject from an amplitude or a phase of the time series variation data of the physical amount at each of the plurality of positions; and 
detecting an early sign of the sudden variant vibration on the basis of the occurrence probability.  
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “a plurality of sensors respectively disposed at a plurality of positions of a detection subject” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a “data acquisition unit,” interpreted as a computation processing device 100 [0040],
a “computation unit,” interpreted as a computation processing device 100 [0040],
a “detection unit,” interpreted as a computation processing device 100 [0040],
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0347043 (Chana) in view of US Publication 2019/0323996 (Yoskovitz).

Regarding claim 1, Chana discloses an early sign detection device (“By detecting a change in shape of the output signal it is possible to detect local defects such as pores, cracks, pits, scratches, areas of wear, etc. Faults can therefore be identified early and maintenance scheduled before the component undergoes failure” [0019]) comprising: 
a computation unit configured to compute an occurrence probability of a vibration mode involved in a sudden variant vibration of the detection subject from an amplitude or a phase of the time series variation data of the physical amount at each of the plurality of positions (“detecting a change in amplitude of the output signal. Amplitude changes can be used to indicate changes in surface profile and/or changes in the position of the engine component rather than local disturbances to the secondary field. Such changes may arise, for example, from misalignment, including parallel misalignment (radial or axial) and angular misalignment (yaw or pitch), or from bearing failure, unwanted vibrations, unexpected loads or overload, shaft imbalance, temperature effects, and/or manufacturing defects (e.g. concentricity and radial run-out). In fact the overall shape and amplitude of the output signal can be highly useful for diagnosing both the type of defect and location of wear resulting from engine fault. Furthermore the method can be used not only to detect the local defects themselves but also to monitor factors such as misalignment that can cause defects to develop” [0019]); and 
a detection unit configured to detect an early sign of the sudden variant vibration on the basis of the occurrence probability (“the overall shape and amplitude of the output signal can be highly useful for diagnosing both the type of defect and location of wear resulting from engine fault. Furthermore the method can be used not only to detect the local defects themselves but also to monitor factors such as misalignment that can cause defects to develop” [0019]).  

Chana does not explicitly disclose 
a plurality of sensors respectively disposed at a plurality of positions of a detection subject and each configured to measure a physical amount at a corresponding position of the plurality of positions; 
a data acquisition unit configured to acquire time series variation data of the physical amount from each of the plurality of sensors.
However, a like reference Yoskovitz teaches “plurality of sensors sensing at least one signal from said plurality of mechanical machines and providing output indications of said at least one signal over time” (Claim 21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the early detection device of Chana to collect a time series signal from a plurality of sensors as taught by Yoskovitz to accurately detect a potential change.

Regarding claim 2, the combination of Chana and Yoskovitz generally disclose the early sign detection device above, and further  Chana discloses the computation unit is configured to determine whether the vibration mode is occurring on the basis of the amplitudes of the physical amounts at the plurality of positions, the amplitudes being of a same time (“An inductive sensor provides an output signal (e.g. voltage) that is proportional in amplitude to the distance between the sensor and the surface being monitored. If the surface is worn away then changes in the local separation distance can be detected as changes in signal amplitude….If, for example, the rotating engine component becomes misaligned e.g. due to failing bearings, then this could be detected as an amplitude change. Embodiments of the invention may therefore find use in monitoring bulk misalignment as well as monitoring surface or near surface defects” [0014]).

Regarding claim 4, the combination of Chana and Yoskovitz generally disclose the early sign detection device above and further Chana discloses the computation unit is configured to determine that the vibration mode is occurring when the total value is greater than a first threshold value set in accordance with a number of the plurality of sensors  (“As the teeth of the driving gear 24 and/or follower gear 26 mesh with those of a monitoring gear 112, one or more sensors mounted on or in the monitoring gear 112 scan the teeth of the working gears to detect surface flaws. The sensor signals can be used to issue an early warning when degradation is found to have reached a threshold level, so that preventative maintenance can be scheduled before gear failure occurs” [0076]).

Regarding claim 10, the combination of Chana and Yoskovitz generally disclose the early sign detection device and further Chana discloses the detection unit is configured to detect an early sign of the sudden variant vibration when a magnitude of the occurrence probability of the vibration mode thus computed by the computation unit is not less than a third threshold value (“The sensor signals can be used to issue an early warning when degradation is found to have reached a threshold level, so that preventative maintenance can be scheduled before gear failure occurs” [0076]  where the third of a threshold value is a design choice).

Regarding claim 11, the combination of Chana and Yoskovitz generally disclose the early sign detection device and further Chana discloses the detection unit is configured to detect an early sign of the sudden variant vibration when a slope of a temporal change of the occurrence probability of the vibration mode thus computed by the computation unit is not less than a fourth threshold value (“The sensor signals can be used to issue an early warning when degradation is found to have reached a threshold level, so that preventative maintenance can be scheduled before gear failure occurs” [0076]  where the third of a threshold value is a design choice).  

Regarding claim 12, the combination of Chana and Yoskovitz generally disclose the early sign detection device and further Yoskovitz teaches the physical amount is one or more of pressure, strain, acceleration, velocity, and displacement (“The characteristics may include data related to operation of the mechanical system concurrent with the sensed vibrations. Such data may include, for example, a speed of the mechanical system (e.g. of revolution of a component or a linear speed of a component), a force exerted, a load, a flow rate, a compression, a type of fluid or load being transported, a state of a control or valve, an internal temperature or pressure, a combustion rate, electrical power consumption, relevant environmental conditions (e.g. temperature, humidity, atmospheric components), or other relevant data”  [0084] [0060]).

Regarding claim 13, Chana discloses an early sign detection method (“By detecting a change in shape of the output signal it is possible to detect local defects such as pores, cracks, pits, scratches, areas of wear, etc. Faults can therefore be identified early and maintenance scheduled before the component undergoes failure” [0019]) comprising: 
computing an occurrence probability of a vibration mode involved in a sudden variant vibration of the detection subject from an amplitude or a phase of the time series variation data of the physical amount at each of the plurality of positions (“detecting a change in amplitude of the output signal. Amplitude changes can be used to indicate changes in surface profile and/or changes in the position of the engine component rather than local disturbances to the secondary field. Such changes may arise, for example, from misalignment, including parallel misalignment (radial or axial) and angular misalignment (yaw or pitch), or from bearing failure, unwanted vibrations, unexpected loads or overload, shaft imbalance, temperature effects, and/or manufacturing defects (e.g. concentricity and radial run-out). In fact the overall shape and amplitude of the output signal can be highly useful for diagnosing both the type of defect and location of wear resulting from engine fault. Furthermore the method can be used not only to detect the local defects themselves but also to monitor factors such as misalignment that can cause defects to develop” [0019]); and 
detecting an early sign of the sudden variant vibration on the basis of the occurrence probability (“the overall shape and amplitude of the output signal can be highly useful for diagnosing both the type of defect and location of wear resulting from engine fault. Furthermore the method can be used not only to detect the local defects themselves but also to monitor factors such as misalignment that can cause defects to develop” [0019]).  
Chana does not explicitly disclose:
measuring, by each of a plurality of sensors respectively disposed at a plurality of positions of a detection subject, a physical amount at a corresponding position of the plurality of positions; 
acquiring time series variation data of the physical amount from each of the plurality of sensors.
However, a like reference Yoskovitz teaches “plurality of sensors sensing at least one signal from said plurality of mechanical machines and providing output indications of said at least one signal over time” (Claim 21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the early detection device of Chana to collect a time series signal from a plurality of sensors as taught by Yoskovitz to accurately detect a potential change.

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0347043 (Chana) in view of US Publication 2019/0323996 (Yoskovitz) and US Publication 2018/0306669 (Mase).
Regarding claim 3, the combination of Chana and Yoskovitz generally disclose the early sign detection device above but does not explicitly disclose:
normalize and then add the amplitudes of the physical amounts at the plurality of positions, the amplitudes being of a same time, and determine whether the vibration mode is occurring in accordance with a total value.
However, a like reference Mase teaches  “the correlation of frequency conversion data for points where the vibration intensity in a natural frequency of each mode of normalized frequency conversion data is substantially the same, out of the frequency conversion data described in the first example embodiment, is modelled on a floorboard having the same vibration mode to detect an abnormality of a structure” [0047] “FIG. 6 is a schematic diagram illustrating a relationship among the road surface (floorboard) 31 of a bridge 30, a vehicle 32 traveling thereon, and sensors in the third example embodiment. In a similar manner to FIG. 4, it can be seen from the graph illustrated in FIG. 7 that, while a correlation is observed among the sensors A, B, and C in a normal state, the inspection value of the sensor C deviates from the correlation in an abnormal state. A crack 34 occurs in a position of the sensor C” [0054], [0076] FIG 4, FIG 7.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the early detection device of Chana and Yoskovitz to normalize and sum the data for the sensors as taught by Mase  to accurately detect a potential change.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0347043 in view of US Publication 2019/0323996 (Yoskovitz) and US Publication 
2019/0033263 (Giurgiutiu).

Regarding claim 5, the combination of Chana and Yoskovitz generally disclose the early sign detection device above but does not explicitly disclose the computation unit is configured to search for a peak occurrence time of the amplitude of the time series variation data at any one of the plurality of positions, and determine whether the vibration mode is occurring on the basis of the amplitudes of the physical amounts at the plurality of positions at the peak occurrence time.  
	However, a like reference Giurgiutiu teaches “The summary statistics of the 427 AE hits in 50 fatigue cycles are shown in table 1, see FIG. 23. We had nine different groups of AE hits from A, B, C, K, Sharp. The number of AE hits, the load level of occurrence, mean hit amplitude, SD of the mean hit amplitude, and major frequency peaks for each group are detailed in this table. [0189]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the early detection device of Chana and Yoskovitz to look at peak occurrence as taught by Giurgiutiu to accurately detect a potential change.

Regarding claim 6, the combination of Chana and Yoskovitz generally disclose the early sign detection device above but does not explicitly disclose the computation unit is configured to determine whether the vibration mode is occurring in accordance with whether the phases of the physical amounts at the plurality of positions are synchronized.  
However, a like reference Giurgiutiu teaches “There were group D AE hits that happened at 78% of fatigue loading. The AE hit plot of group D synchronized with the fatigue loading is shown in FIG. 17 at (a). They appeared for some time and then discontinued after 320 s. The amplitude of group D was relatively smaller than the group A, B, C. [0170], [0189].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the early detection device of Chana and Yoskovitz to determine whether phases are synchronized as taught by Giurgiutiu to accurately detect a potential change.

Regarding claim 7, the combination of Chana Yoskovitz and Giurgiutiu generally disclose the early sign detection device above and further Chana discloses the computation unit is configured to set one of a plurality of the time series variation data acquired from the plurality of sensors as reference data, calculate a phase difference between the phase of the reference data and the phase of each of the other of the plurality of time series variation data, and determine whether the phases are synchronized on the basis of whether the phase difference thus calculated is within a common phase range or within an opposite phase range (“Acquired vibration-related data and additional sensed data from a period that preceded obtaining the operational state data may be analyzed to detect a relevant pattern or relationship (block 150). For example, a vibration at a particular vibration frequency may be detected as becoming more or less intense (e.g. greater or smaller amplitude) relative to a vibration with another vibration frequency in a period that preceded a malfunction or repair. A relationship may be saved for application to obtained vibration-related data (and additional sensed data) for a particular mechanical system or family of mechanical systems. A saved relationship may be represented in the form of a lookup table (e.g. relating relative amplitude to estimated time of repair or type of repair), in a functional form, or other form that indicates a connection between vibration-related data (and any additional sensed data, e.g. temperature) and a state of operation” [0088] compares waveform data which includes the phase to a reference).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0347043 in view of US Publication 2019/0323996 (Yoskovitz) and US Publication 
2021/0247265 (Winant).

Regarding claim 9, the combination of Chana and Yoskovitz generally disclose the early sign detection device but does not explicitly disclose the computation unit is configured to determine whether the vibration mode is occurring at a plurality of timings within a predetermined time, and compute, among the plurality of timings, a proportion of a number of times that the vibration mode is determined to be occurring as the occurrence probability of the vibration mode.  
However, a like reference Winant teaches “The risk ratio can then be used to assess and quantify the probability of occurrence of an event that would take the response of the structure out of the elastic range, or to assess the change necessary to the modal properties of a structure, that would allow it to comply with current code requirements” [0122]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the early detection device of Chana and Yoskovitz to use a risk ratio as taught by Giurgiutiu to accurately detect a potential change.

Note on Prior art
Claim 8 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §101 set forth in this office action, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of the vibration mode is occurring when a number of the plurality of time series variation data having the phase difference thus calculated within the common phase range or within the opposite phase range is greater than a second threshold value set in accordance with the number of the plurality of sensors.  
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached at 571-272-4107 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2857    

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857